 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    NOEL HERNANDEZ,                                   No. 2:21-cv-1183-EFB P
12                       Plaintiff,
13            v.                                        ORDER
14    STANISLAUS COUNTY SHERIFF, et al.,
15                       Defendants.
16

17           Plaintiff is a state prisoner proceeding without counsel in an action brought under 42

18   U.S.C. § 1983. He alleges claims that arose in Stanislaus County, California, at the Stanislaus

19   Public Safety Center REACT. See ECF No. 1. Stanislaus County is in the Fresno Division of the

20   United States District Court for the Eastern District of California, and this action should have

21   been commenced there. E.D. Cal. Local Rule 120(d). Where a civil action has not been

22   commenced in the proper division of a court, the court may, on its own motion, transfer the action

23   to the proper division. E.D. Cal. Local Rule 120(f).

24           Accordingly, it is hereby ordered that:

25           1. This action is transferred to the Fresno Division.

26           2. The Clerk of Court shall assign a new case number.

27   /////

28   /////
 1         3. All future filings shall bear the new case number and shall be filed at:
 2                        United States District Court
                          Eastern District of California
 3                        2500 Tulare Street
 4                        Fresno, CA 93721
     DATED: July 12, 2021.
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
